COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-15-00108-CV


MICHAEL REID                                                   APPELLANT

                                        V.

UDR TEXAS PROPERTIES, LLC;                                     APPELLEES
UDR TEXAS PROPERTIES, LLC,
SUCCESSOR TO UDR TEXAS
PROPERTIES, LP; UDR THE
CLIFFS, LLC; UDR, INC.; AND
WESTERN RESIDENTIAL, INC.


                                    ------------

         FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 2012-007946-3

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

     On November 18, 2015, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.


     1
      See Tex. R. App. P. 47.4.
App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: December 17, 2015




                                     2